IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation of Land In               :
Morrisville Borough, Bucks County,           :
Pennsylvania Located at                      :
22 Delaware Avenue                           :   No. 143 C.D. 2020
                                             :
Tax Map Parcel No. 24-010-074                :
                                             :
Appeal of: John Kliesh                       :


PER CURIAM                              ORDER


             NOW, November 23, 2020, having considered Appellant’s application

for reargument, the application is denied.